United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 23, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-51009
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MARK STEPHEN THOMPSON,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 6:00-CR-54-1
                       --------------------

Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:*

     Mark Stephen Thompson appeals from the 18-month sentence

imposed following the revocation of his supervised release.

Thompson contends that the sentence was “plainly unreasonable”

because he committed only technical violations of supervised

release and because the district court failed to provide reasons

for its sentence.

     “In the absence of its being raised by a party, this court

is obliged to raise the subject of mootness sua sponte.”       Bailey


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-51009
                               -2-

v. Southerland, 821 F.2d 277, 278 (5th Cir. 1987).   Inmate

records from the Federal Bureau of Prisons reflect that Thompson

was released from federal custody on October 28, 2005, and he was

not ordered to serve another term of supervised release.

Accordingly, this court cannot provide Thompson with relief, and

his APPEAL IS DISMISSED AS MOOT.   See Lewis v. Continental Bank

Corp., 494 U.S. 472, 477 (1990).